United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1266
Issued: December 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 29, 2013 appellant filed a timely appeal of a March 4, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she was
totally disabled beginning December 1, 2000 due to her accepted employment injuries.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On July 22, 2003 appellant,
then a 41-year-old city carrier, filed an occupational disease claim alleging that she developed
chondromalacia and synovitis of the right knee, lateral epicondylitis of the right elbow and
1

5 U.S.C. § 8101 et seq.

tendinitis of the right shoulder in the performance of duty. On the reverse of the form,
appellant’s supervisor indicated that appellant had opted for disability retirement on
November 30, 2000.2 By decision dated June 2, 2004, OWCP accepted appellant’s claim for
aggravation of chondromalacia and right shoulder tendinitis.3
On July 19, 2004 appellant requested wage-loss compensation from December 1, 2000
due to her accepted conditions. By decision dated September 29, 2004, OWCP denied her claim
for compensation.
Appellant requested reconsideration in support of her claim for disability. She submitted
a series of reports from Dr. Gerard L. Murtagh, a Board-certified orthopedic surgeon, who
indicated that he first examined her in January 2000 and that he did not limit her work activities
at that time. In his December 2009 report, Dr. Murtagh reviewed appellant’s date-of-injury
position and concluded, “By December 2000, I advised [appellant] that she needed to go on
disability. In my opinion, [she] has not been able to work as a U.S. Postal Service City Carrier
since December 1, 2000.” Dr. Murtagh stated that by the time appellant stopped working her
knee and arm conditions were permanent and that she was totally disabled.
OWCP denied appellant’s request for reconsideration by decision dated July 2, 2010.
Appellant appealed this decision to the Board. In its April 9, 2012 decision,4 based on
Dr. Murtagh’s reports, the Board found that the case was not in posture for a decision and
remanded the case for OWCP to refer her for a second opinion evaluation to determine the causal
relationship between her accepted work injury and the resultant conditions and any disability
since December 1, 2000.
Following the Board’s directive, OWCP referred appellant for a second opinion
evaluation on June 19, 2012. In a report dated July 16, 2012, Dr. Jon F. Loupe, a Board-certified
orthopedic surgeon, noted her employment duties and her medical treatment since 2000. He
found that appellant’s shoulders had equal active range of motion, but that the motion in the right
shoulder was jerky. Appellant also demonstrated glove hypoesthesia in the right hand.
Dr. Loupe found no effusion of the right knee, no ligamentous instability and no patellofemoral
crepitation with flexion and extension. He examined x-rays of appellant’s right shoulder, right
elbow and knee and found no arthritic changes. Dr. Loupe diagnosed postoperative status knee
arthroscopy with impingement of the lateral femoral condyle from chondromalacia of the patella,
mild chondromalacia of the right patella, chronic right shoulder sprain and elbow sprain. He
opined that appellant had residuals in the form of mild chondromalacia of the lateral femoral
condyle with no significant physical impairment as she had full range of motion. Dr. Loupe
stated that appellant was capable of work with restrictions after December 1, 2000 and was
currently capable of performing her usual job.

2

The record indicates that appellant opted for disability retirement.

3

On August 25, 2005 OWCP granted appellant a schedule award for 11 percent impairment of her right lower
extremity.
4

Docket No. 11-489 (issued April 9, 2012).

2

By decision dated August 22, 2012, OWCP denied modification of its prior decisions. It
found that Dr. Loupe’s report established that appellant was capable of work on and after
December 1, 2000. OWCP further stated that she was not entitled to any periods of disability
because she was now receiving retirement benefits from the Office of Personnel Management.
Appellant requested reconsideration on October 31, 2012.
Counsel argued that
Dr. Loupe was required to provide appropriate work restrictions for her return to work in
December 2000. He further alleged that there was a conflict of medical opinion evidence
between Drs. Loupe and Murtagh and that she was entitled to compensation benefits during the
period of time that she was totally disabled due to employment-related surgery beginning on
February 21, 2002 and on March 25, 2011.
OWCP requested a supplemental report from Dr. Loupe on November 28, 2012 asking
him to provide appellant’s work restrictions after December 1, 2000, to provide a period of time
these restrictions would be necessary and to opine whether her aggravation of chondromalacia
was temporary or permanent.
In a supplemental report dated February 6, 2013, Dr. Loupe noted that appellant
underwent a functional capacity evaluation on January 14, 2013. He provided her work
restrictions including standing and walking for up to 5½ hours a day, bending and reaching for
30 minutes at a time for up to 2½ hours a day. Appellant was allowed to lift up to 10 pounds for
2 hours a day. Dr. Loupe opined that her aggravation of chondromalacia was permanent.
By decision dated March 4, 2013, OWCP denied modification of its prior decisions. It
found that appellant had not submitted the necessary medical evidence to establish a period of
total disability following her right knee surgeries. OWCP further found that she had not
established any period of total disability on or after December 1, 2000.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.6
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.7 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
5

5 U.S.C. §§ 8101-8193.

6

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

7

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.8 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.9
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.10 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.11 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.12
ANALYSIS
The Board previously remanded the case to OWCP for evaluation by a second opinion
physician. On remand, OWCP referred appellant to Dr. Loupe, who reviewed the statement of
accepted facts and her medical records, performed a physical examination and concluded that she
had continued medical residuals due to her accepted condition of aggravation of chondromalacia
of her right knee. However, Dr. Loupe concluded that appellant was capable of performing
light-duty work with restrictions on and after December 1, 2000. In his supplemental report, he
reviewed a functional capacity evaluation and provided her work restrictions.
The Board finds that appellant has failed to meet her burden of proof to establish a period
of total disability due to her accepted right shoulder and knee conditions. Appellant has not
submitted any new medical evidence addressing and supporting her periods of disability
beginning December 1, 2000. Dr. Loupe did not support her total disability for work for any
specific period on or after December 1, 2000. Rather, he opined that appellant was capable of
performing light-duty work and provided work restrictions. Due to the lack of supportive
medical opinion evidence appellant has not met her burden of proof in establishing a period of
disability.
8

Id.

9

Id.

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing a
period of disability due to her accepted employment injuries on or after December 1, 2000.
ORDER
IT IS HEREBY ORDERED THAT the March 4, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

